UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q (Mark One) x Quarterly report under Section13 or 15(d) of the Securities Exchange Act of 1934 For the quarterly period ended June30, 2009 ¨ Transition report under Section13 or 15(d) of the Securities Exchange Act of 1934 For the transition period from to Commission File No. 001-32569 AMERICAN ORIENTAL BIOENGINEERING, INC. (Exact Name of Registrant as Specified in Its Charter) NEVADA 84-0605867 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 1 Liangshuihe First Ave, Beijing E-Town Economic and Technology Development Area, E-Town, Beijing, 100176, People’s Republic of China (Address of principal executive offices) (Zip Code) 86-10-5982-2039 (Registrant’s telephone number, including area code) (Former name, former address and former fiscal year, if changed since last report) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes¨No¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ¨ Acceleratedfiler x Non-accelerated filer ¨(Do not check if a smaller reporting company) Smallerreportingcompany ¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨Nox The number of shares outstanding of each class the issuer’s common stock as of the latest practicable date is stated below Title of each class of common stock Outstanding as of June 30, 2009 Preferred Stock, $0.001 par value Common Stock, $0.001 par value Table of Contents PART I – FINANCIAL INFORMATION 3 ITEM1 – FINANCIAL STATEMENTS 3 ITEM2 – MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 21 ITEM3 – QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 30 ITEM4 – CONTROLS AND PROCEDURES 30 PART II – OTHER INFORMATION 31 ITEM1 – LEGAL PROCEEDINGS 31 ITEM1A – RISK FACTORS 31 ITEM2 – UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 31 ITEM3 – DEFAULTS UPON SENIOR SECURITIES 31 ITEM4 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 31 ITEM5 – OTHER INFORMATION 31 ITEM6 – EXHIBITS 31 2 PART I – FINANCIAL INFORMATION ITEM 1 – FINANCIAL STATEMENTS AMERICAN ORIENTAL BIOENGINEERING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS ASSETS JUNE 30, DECEMBER 31, (UNAUDITED) CURRENT ASSETS Cash and cash equivalents $ $ Accounts receivable, net of reserve of $505,433 and $226,330 at June 30, 2009 and December 31, 2008, respectively Inventories, net Advances to suppliers Notes receivable Refundable deposit - Deferred tax assets Other current assets Total Current Assets LONG-TERM ASSETS Property, plant and equipment, net Land use rights, net Deposit for long-term assets Construction in progress Deferred tax assets Other intangible assets, net Goodwill Long-term investment and advance Unamortized financing cost Total Long-Term Assets TOTAL ASSETS $ $ See accompanying notes to the condensed consolidated financial statements 3 AMERICAN ORIENTAL BIOENGINEERING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED BALANCE SHEETS LIABILITIES AND EQUITY JUNE 30, DECEMBER 31, (UNAUDITED) CURRENT LIABILITIES Accounts payable $ $ Notes payables Other payables and accrued expenses Taxes payable Short-term bank loans Current portion of long-term bank loans Other liabilities Deferred tax liability Total Current Liabilities LONG-TERM LIABILITIES Long-term bank loans, net of current portion Long-term notes payable - Deferred tax liabilities Convertible notes Total Long-Term Liabilities TOTAL LIABILITIES COMMITMENTS EQUITY SHAREHOLDERS’ EQUITY Preferred stock, $0.001 par value; 2,000,000 shares authorized; 1,000,000 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively Common stock, $0.001 par value; 150,000,000 shares authorized; 78,301,439 and 78,249,264 shares issued and outstanding at June 30, 2009 and December 31, 2008, respectively. Common stock to be issued Prepaid forward repurchase contract ) ) Additional paid-in capital Retained earnings (the restricted portion of retained earnings is $29,532,699 at June 30, 2009 and December 31, 2008, respectively) Accumulated other comprehensive income Total Shareholders’ Equity NON-CONTROLLING INTEREST TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ See accompanying notes to the condensed consolidated financial statements 4 AMERICAN ORIENTAL BIOENGINEERING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME (UNAUDITED) THREE MONTHS ENDED JUNE 30, SIX MONTHS ENDED JUNE 30, REVENUES $ COST OF GOODS SOLD GROSS PROFIT Selling and marketing Advertising General and administrative Depreciation and amortization Total operating expenses INCOME FROM OPERATIONS EQUITY IN EARNINGS (LOSS) FROM UNCONSOLIDATED ENTITIES ) ) ) INTEREST INCOME (EXPENSE), NET ) OTHER INCOME (EXPENSE), NET ) INCOME BEFORE INCOME TAXES INCOME TAXES NET INCOME NET LOSS ATTRIBUTABLE TO NON-CONTROLLINGINTEREST - - NET INCOME ATTRIBUTABLE TO CONTROLLINGINTEREST OTHER COMPREHENSIVE INCOME Foreign currency translation gain, net of tax TOTAL OTHER COMPREHENSIVE INCOME, NET OF TAX COMPREHENSIVE INCOME $ NET INCOME PER SHARE BASIC $ DILUTED $ WEIGHTED AVERAGE NUMBER OF SHARES OUTSTANDING BASIC DILUTED See accompanying notes to the condensed consolidated financial statements 5 AMERICAN ORIENTAL BIOENGINEERING, INC. AND SUBSIDIARIES CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOW (UNAUDITED) Six Months Ended June30, CASH FLOWS FROM OPERATING ACTIVITIES: Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Amortization of financing cost - Amortization of deferred consulting expenses - Provision for (reversal of) doubtful accounts Changes in provision for slow moving inventories Deferred taxes Common stock to be issued for services Stock option compensation expense Independent director stock compensation Loss on disposal of assets Equity in(income) loss from unconsolidated entities Changes in operating assets and liabilities: (Increase) Decrease In: Accounts receivable Notes receivable Inventories Advances to suppliers and prepaid expenses Other current asset Increase (Decrease) In: Accounts payable Other payables and accrued expenses Taxes payable Other liabilities Net cash provided by operating activities CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of construction in progress Purchases of property, plant and equipment Purchase of land use right - Purchases of other intangible assets - Refundable deposit Deposit for long-term assets Proceeds from disposal of plant and equipment - Investments in and advances to equity investments Net cash used in investing activities CASH FLOWS FROM FINANCING ACTIVITIES Proceeds from bank loans Repayments of bank loans Repayment of capital lease - Proceeds from notes payable - Deferred financing costs - Repayment of notes payable Net cash used in financing activities NET INCREASE(DECREASE) IN CASH AND CASH EQUIVALENTS Effect of exchange rate changes on cash Cash and cash equivalents, beginning of year CASH AND CASH EQUIVALENTS, END OF PERIOD $ $ See accompanying notes to the condensed consolidated financial statements 6 AMERICAN ORIENTAL BIOENGINEERING, INC. AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS
